DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's arguments from 02/24/2022 are persuasive therefore, the restriction requirement from 12/27/2021 is withdrawn. 

Claim Objections
Claims 1-2, 4, 15-20 and 23-25 are objected to because of the following informalities:  
In claim 1 and 20, it is suggested to amend “glycol ether” to - -a glycol ether- -.
In claim 2, line 1, it is suggested to amend “first polyether compound” to - -the first polyether compound- -.
In claim 4, line 1, it is suggested to amend “comprising” to - -further comprising- -.
In claims 15-19, it is suggested to amend “amount” to - -an amount- -.
In claim 23, it is suggested to amend “molten” to - -a molten- -.
In claim 23, it is suggested to amend “substantially sold or gel form” to - -in a solid or gel form- -.
In claim 24, it is suggested to amend “molten” to - -the molten- -.
In claim 25, line 2, it is suggested to amend “liquid electrolyte” to - -a liquid electrolyte- -.
Appropriate correction is required.

Status of Claims
	Claims 1-26 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (CN 109004280 – cited in IDS).
Note: The Examiner has provided a machine translation of CN 109004280. The citation of the prior art in this Office Action refer to the machine translation.
Regarding claim 1, Tang teaches a solid-state polymer electrolyte (abstract) comprising:
a first polyether compound (i.e., polyethylene glycol) (page 3-4);
a second polyether compound (i.e., polyethylene oxide) (page 4);
a lithium salt comprising a lithium cation and a basic anion (i.e., LFTIS, LiPF6) (page 6)
a glycol ether (i.e., tetra ethylene glycol dimethyl ether) (page  4); and
a thermal initiator (i.e., azobisisobutyronitrile also known as AIBN) (page 4, 6).
As to the particulars of the melting temperatures, since the solid-state polymer electrolyte of Tang is identical to the one claimed, such would be expected to have the same properties or 
Regarding claim 2, Tang teaches the first polyether compound comprises polyethylene glycol (PEG) (page 3-4).
Regarding claim 3, Tang teaches the second polyether compound comprises polyethylene oxide (PEO) (page 4).
Regarding claim 4-5, Tang teaches the solid-state polymer electrolyte further comprises a high modulus oxide such as Al2O3 and SiO3 (i.e., aluminum oxide, silica) (page 4). 
Regarding claim 7, Tang teaches the lithium salt comprises LFTIS, LiPF6 (page 6).
Regarding claim 8, Tang teaches the solid-state polymer electrolyte having lithium salts (abstract) and list two or more lithium salts (page 6). 
Regarding claim 9-10, Tang teaches the glycol ether comprises tetraglyme (page 4).
Regarding claim 11, Tang teaches the thermal initiator is azobisisobutyronitrile (AIBN) (page 4, 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-20 and 23-25 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 109004280 – cited in IDS).
Regarding claim 12-19, Tang teaches the solid-state electrolyte as described above in claim 1. Further, Tang teaches the thermal initiator having 0-50 mass parts of the thermal initiator (i.e., initiator) (page 3-4), 10-80 mass part of the first polyether compound (i.e., polyether monomer) (page 3-4), 0-10 mass parts of the second polyether compound (i.e., functional polymer) (page 3-4), 5-40 mass parts of the lithium salt (i.e., salt), and 0-50 mass part of the glycol ether (i.e., auxiliary agent) (page 3-4), which encompass the claimed amount. While the components are not explicitly articulated in relation to a proportion of the solid-state electrolyte, Tang teaches the appropriate proportions allows uniform 1. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in mass parts, the conversion factors are cancelled when changing the quantity in weight to the mass units proportions. Therefore, the mass is equivalent to the weight. 
Regarding claim 20, Tang teaches an electrochemical cell (i.e., full solid state polymer battery) (page 3-5). While the particulars of the negative and positive electrodes are not explicitly articulated in Tang, such is implicit or at the very least highly obvious. Batteries are well know and conventional to include a negative electrode and a positive electrode2 therefore, since Tang teaches a battery including the solid-state polymer electrolyte (abstract), it would be obvious to a skilled artisan to include such components as they are required elements of a battery. As to the particulars of the solid-state polymer electrolyte as recited in the instant claim, the merits have been addressed above in claim 1 (see above page 3, lines 20-27 and page 4, lines 1-4).  
Regarding claims 23-25, the Examiner notes that the limitations as recited in the instant claims are directed to a product by process limitation and properties/functional characteristic of the solid-state polymer electrolyte respectively. For purposes of examination, the product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps which is the solid-state polymer electrolyte (see MPEP 2113). Moreover, since the prior art teaches identical composition of the solid-state polymer electrolyte, such would be expected to have the same properties or functional characteristics during normal operating temperatures of the electrochemical cell (see MPEP 2112.01). Regarding the separator, as indicated above Tan discloses a battery which is well know and conventional to include a negative electrode, a positive electrode and a separator3 it would be obvious to a skilled artisan to include such components as they are required elements of the battery.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 109004280 – cited in IDS) as applied to claim 1 above, and further in view of Yang et al. (U.S. Patent Application Publication 2018/0151887 – cited in IDS).
Regarding claim 6, Tang teaches the solid-state polymer electrolyte as described above in claim 1 but does not teach the particulars of the glass microfiber and/or electrically insulating frame for reinforcing the solid-state polymer electrolyte. 
Yang, directed to an electrochemical cell (i.e., lithium-based batteries) (paragraph [0001]) teaches an electrically insulating frame (i.e., microporous polymer separator) disposed in the electrolyte (paragraph [0003]). Yang further teaches the electrically insulating frame operates as both an electrical insulator and a mechanical support (paragraph [0058]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to include an electrically insulating frame in the electrolyte (as taught by Yang) in order to provide insulation and mechanical support.
Claim 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 109004280 – cited in IDS) as applied to claim 20 above, and further in view of Anandan et al. (U.S. Patent Application Publication 2017/0263975 – cited in IDS).
Regarding claim 21-22, Tang teaches the electrochemical cell as described above in claim 20 but does not describe the particulars of the solid-state polymer electrolyte embedded in the positive and negative electrode.
Anandan, also directed to an electrochemical cell (i.e., batteries) (abstract), teaches a solid electrolyte embedded within the anode and the cathode (paragraph [0006]). Further, Anandan teaches the solid electrolyte increase heat capacity and reduce thermal runway (paragraph [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell of Tang to include a solid electrolyte embedded with the anode and the cathode as taught by Anandan in order to increase heat capacity and reduce thermal runway.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 109004280 – cited in IDS) as applied to claim 20 above, and further in view of Park et al. (U.S. Patent Application Publication 2019/0181491 – cited in IDS).
Regarding claim 26, Tang teaches the electrochemical cell as described above in claim 20 to include the anode. Tang does not explicitly teach the particulars of the anode comprising a silicon-dominant anode.
Park, also directed to electrochemical cells (abstract), teaches an electrochemical cell (paragraph [0004]) including an silicon-dominant anode (paragraph [0007], [0023]). Further, Park teaches the silicon-dominant anode provide formation charge current with substantially no lithium plating and/or other undesirable side reactions during formation (paragraph [0028]).


Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tatematsu et al. (U.S. Patent Application Publication 2009/0042099). Tatematsu teaches a solid-state polymer electrolyte with similar composition (see tables 1-3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/ 
        2 See https://en.wikipedia.org/wiki/Lithium-ion_battery
        3 See https://en.wikipedia.org/wiki/Lithium-ion_battery